DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/20 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onorato et al. (US 6,042,968).
Regarding claims 2-5, Onorato discloses a fabric comprises a PBI polymer fiber that is treated with a phosphoric acid solution of about 5-100 wt.% (col. 3, lines 3-5).  Dependent on whether the PBI is unsulfonated or sulfonated, the fiber can be imbibe to less than about 70% of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as phosphoric APU, through routine experimentation, especially given the knowledge in the art that phosphoric acid can impact the overall structure of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1995).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the phosphoric APU of Onorato to be within the claimed range, since phosphoric APU of a PBI-p fiber is a known results effective variable in the fiber arts.  One would have been motivated to optimize the phosphoric APU to obtain a sufficient fiber that can be easily handled (col. 3, lines 55-65), and obtain satisfactory electrochemical and/or mechanical properties (col. 1, lines 54-56).  
Furthermore, Onorato fails to explicitly disclose the LOI is about ≥ 47% and the initial thermal decomposition temperature as claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum value of a results effective variable such as LOI and initial thermal In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, while Onorato discloses fibers, Onorato fails to explicitly disclose it is of staple or filament form.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use either form.  One of ordinary skill in the art would be well aware that fibers are either staple length or filaments (continuous).  Thus, choice of an either form given only two alternatives would be well within the level of ordinary skill in the art.  
Regarding claims 10-14, Onorato discloses that it can be used in a woven and nonwoven fabric (col. 2, lines 31-34 and col. 3, line 45), which would encompass of being a yarn and a garment. 

Claims 6-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Onorato et al. (US 6,042,968) in view of Erb, JR. et al. (US 2002/0182967).
Regarding claims 6-7, 21, and 28, Onorato discloses a fabric comprises a PBI polymer fiber that is treated with a phosphoric acid solution of about 5-100 wt.% (col. 3, lines 3-5).  Dependent on whether the PBI is unsulfonated or sulfonated, the fiber can be imbibe to less than about 70% of acid or greater than about 70% (col. 22-27 and examples).  Onorato further discloses that the resultant phosphoric acid-imbibe fabric contains high acid loadings of about 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as phosphoric APU, through routine experimentation, especially given the knowledge in the art that phosphoric acid can impact the overall structure of the fiber.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1995).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the phosphoric APU of Onorato to be within the claimed range, since phosphoric APU of a PBI-p fiber is a known results effective variable in the fiber arts.  One would have been motivated to optimize the phosphoric APU to obtain a sufficient fiber that can be easily handled (col. 3, lines 55-65), and obtain satisfactory electrochemical and/or mechanical properties (col. 1, lines 54-56).  
Furthermore, Onorato discloses about 10 denier, which overlaps the claimed range, however, fails to explicitly disclose the LOI is about ≥ 47% and the initial thermal decomposition temperature as claimed.  However, the examiner deems that it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the optimum value of a results effective variable such as LOI and initial thermal decomposition temperature, through routine experimentation, especially given the knowledge in the art that In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although Onorato discloses a dpf of about 10, which overlaps the claimed range, Onorato fails to explicitly disclose that it is less than 6 dpf.
Erb, JR discloses a polybenzimidazole stable fibers are typically available as 1.5 denier and further disclose that it also can be of any fiber denier [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onorato’s dpf to be less than 6, since Erb, JR discloses that this is known denier in the PBI fiber arts.
Furthermore, Onorato discloses that the fiber has mechanical properties (col. 1, lines 54-55), which thereby reads upon the claimed mechanical fiber, and that the fiber can be woven and unwoven (col. 2, lines 31-34), which thereby reads upon the claimed textile fiber. 
Furthermore, the recitation in the claims that the textile fiber is “for a garment” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and 
  	Regarding claim 22, while Onorato discloses fibers, Onorato fails to explicitly disclose it is of staple or filament form.  However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to choose to use either form.  One of ordinary skill in the art would be well aware that fibers are either staple length or filaments (continuous).  Thus, choice of an either form given only two alternatives would be well within the level of ordinary skill in the art.  
Regarding claims 23-27 and 29-33, Onorato discloses that it can be used in a woven and nonwoven fabric (col. 2, lines 31-34 and col. 3, line 45), which would encompass of being a yarn and a garment. 

  	
Response to Arguments

Applicant's arguments filed 10/20/20 have been fully considered but they are not persuasive. Rejection to the Obviousness Double Patenting (ODP) has been withdrawn, as application 15/370,342 has been abandoned on 8/25/20.  However, the ODP rejection will be reintroduced if that abandoned application gets an approval for a revival.  
Applicant argues that since Onorato teaches a PBI containing fabrics, not fibers, imbibed with 50-99 wt.% of phosphoric acid that are useful in fuel cells or batteries, applicant contends fibers of the fabric becomes swollen with the acid solution” (Abstract, emphasis added).  Furthermore, Onorato also discloses that the amount of acid imbibed in the fabric depends upon and be controlled by the selection of the fiber (col. 3, lines 40-45).  Thus, Onorato discloses that the fiber of the fabric is what retains the acid of the fabric.  
Applicant argues that the office has not established that the amount of phosphoric acid is a result effective variable.  The examiner respectfully disagrees.  Onorato discloses that the amount of phosphoric acid imbibed in the resulting fabric is a result effective variable, which therefore would contributes to phosphoric APU (col. 3, lines 37-55).  Onorato goes on to say that the amount of the acid imbibe contributes to mechanical properties (col. 3, lines 20-27).  Applicant also argues that LOI is not a result effective variable because there is no parameter linking to a result or that phosphoric acid APU does not involve any thermal property relationship such as LOI.  The examiner respectfully disagrees.  Onorato discloses that the fabric are characterized by high acid loadings that contributes to satisfactory electrochemical and/or The burden is upon the applicant to demonstrate that the claimed APU or LOI is critical and has unexpected results.  Absent evidence to the contrary, it would have been obvious that Onorato discloses the claimed APU and/or LOI.
Applicant argues that Erb does not disclose PBI-p fibers or phosphoric APU.  However, note that while Erb do not disclose all the features of the present claimed invention, Erb is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely denier of a PBI fiber and in combination with the primary reference, discloses the presently claimed invention.  Furthermore, Erb discloses that any available fiber denier can be used [0025], therefore Erb does not preclude from the usage of PBI-p fibers.
Further, applicant argues that it would not have been obvious to modify Onorato’s fiber to have a denier as claimed, since Onorato states, “it is desirable for the fibers of the fabric desirable for the fiber to be about 10 denier, Onorato does not impose any generalized limit of the denier range (emphasis added).  Thus, it would have been obvious to use the fiber’s denier of Erb in Matsuo’s fiber.  It is also noted that Onorato does not create an issue of “teaching away from” with respect to the fiber’s denier.  Therefore, the combination between Onorato and Erb has been deemed proper.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785